RESOLUCIÓN
Durante varios años, a través de distintos comités, se han estado evaluando las Reglas para la Administración del Tribunal de Primera Instancia. Dicho esfuerzo redundó en la presentación para su discusión de un proyecto de reglas durante la Conferencia Judicial de 28 de abril de
*8841998, preparado por el Comité de Revisión de Reglas del Tribunal de Primera Instancia. Pasada la Conferencia Judicial, este Comité revisó el proyecto tomando en conside-ración la discusión y las recomendaciones surgidas antes y durante la Conferencia.
El 4 de junio de 1999, durante la sesión especial de este Tribunal, consideramos el proyecto de reglas enmendado, así como las recomendaciones sobre éste.
En virtud de nuestro poder de adoptar reglas para la administración de los tribunales al amparo de la See. 7 del Art. V de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, se aprueban las Reglas para la Administración del Tribunal de Primera Instancia, que se unen a esta resolución. Estas reglas entrarán en vigor el 1ro de septiembre de 1999 y derogan las reglas anteriores aprobadas por el Tribunal Supremo el 28 de mayo de 1975.

Se ordena la publicación de esta Resolución.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo


ÍNDICE

PARTE I. DISPOSICIONES GENERALES

Regla 1. Título; autoridad para adoptarlas


Regla 2. Norma general de interpretación

PARTE II. ADMINISTRACIÓN DEL TRIBUNAL DE PRIMERA INSTANCIA

Regla 3. Dirección administrativa

A. Dirección administrativa central
B. Jueces Coordinadores y Juezas Coordina-doras Especiales

*885
Regla 4. Asuntos de menores

A. Funcionamiento administrativo
B. Juez Administrador o Jueza Administra-dora para Asuntos de Menores
C. Juez Administrador Auxiliar o Jueza Ad-ministradora Auxiliar para Asuntos de Menores

Regla 5. Consejo Asesor Judicial

PARTE III. UNIDADES ADMINISTRATIVAS DEL TRIBUNAL DE PRIMERA INSTANCIA

Regla 6. Unidades administrativas

Regla 7. Región Judicial
A. Definición
B. Regiones Judiciales
C. Administración de la Región Judicial
(1) Juez Administrador o Jueza Adminis-tradora de la Región Judicial
(2) Juez Subadministrador o Jueza Subadministradora de la Región Judicial
(3) Director Ejecutivo o Directora Ejecu-tiva Regional
(4) Secretario o Secretaria Regional
(5) Alguacil o Alguacila Regional
D. Reuniones Regionales
E. Reuniones Ejecutivas

Regla 8. Centro Judicial

A. Definición
B. Administración del Centro Judicial
(1) Juez Administrador o Jueza Adminis-tradora
*886(2) Jueces Coordinadores o Juezas Coordi-nadoras

Regla 9. Salas que no constituyen Centros Judicia-les

A. Definición
B. Administradores y Administradoras Auxi-liares

Regla 10. Términos de nombramiento


Regla 11. Informes sobre la gestión administrativa

A. Jueces Administradores o Juezas Adminis-tradoras de las Regiones Judiciales
PARTE IV. FUNCIONAMIENTO INTERNO

Regla 12. Sesiones; días y horas de labor Regla 13. Calendario continuo de los casos civiles Regla 14. Calendario de las causas criminales

A. Sección Superior
B. Subsección de Distrito
PARTE V. PROCEDIMIENTOS RELATIVOS A LA LABOR JUDICIAL

Regla 15. Consolidación en lo civil


Regla 16. Traslados administrativos de casos cuando empleados, funcionarios o jueces son parte


Regla 17. Suspensiones y transferencias de vistas


Regla 18. Solicitud para litigar “in forma pauperis”


Regla 19. Renuncia de representación legal


Regla 20. Requisitos de forma de los escritos


Regla 21. Firma de las alegaciones, mociones y otros escritos


Regla 22. Vigencia de los mandamientos para efec-tuar arrestos


*887
Regla 23. Desestimación y archivo


Regla 24. Resoluciones y sentencias en casos civiles, criminales y de relaciones de familia; es-critos al expediente del tribunal y archivo en autos de copia de las notificaciones


Regla 25. Relevos de sala


Regla 26. Sumisión de mociones de reconsideración o de determinación de hechos adicionales al Juez o ala Jueza


Regla 27. Sistema de ponderación de casos


Regla 28. Transcripción de la prueba; consignación de honorarios e informes de los taquígra-fos


Regla 29. Listas maestras de jurados


Regla 30. Sorteo de jurados


Regla 31. Peticiones de secuestro


Regla 32. Expedientes judiciales, minutas y registros

A. Expedientes judiciales
B. Minutas
C. Registros

Regla 33. Reconstrucción de expedientes judiciales


Regla 34. Sello


Regla 35. Informes


Regla 36. Residencia


Regla 37. Licencias


Regla 38. Término de sesiones


Regla 39. Funciones no judiciales de la Judicatura


Regla 40. Deber de informar de los Jueces y las Jue-zas


Regla 41. Delegación


*888
Regla 42. Otros asuntos


Regla 43. Disposiciones supletorias


Regla 44. Obligatoriedad de las reglas


Regla 45. Vigencia

PARTE I. DISPOSICIONES GENERALES

Regla 1. Título; autoridad para adoptarlas

Estas reglas se conocerán como Reglas para la Adminis-tración del Tribunal de Primera Instancia del Estado Libre Asociado de Puerto Rico. Se adoptan en conformidad con la autoridad concedida al Tribunal Supremo por las disposi-ciones del Art. V de la Constitución del Estado Libre Aso-ciado de Puerto Rico, Ley Núm. 11 de 1ro de julio de 1952, según enmendada, así como de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada.

Regla 2. Norma general de interpretación

Estas reglas se interpretarán de forma tal que en la administración del sistema judicial se garantice en todo momento un servicio rápido y eficiente, y un trato equita-tivo y deferente a los ciudadanos y las ciudadanas, a los funcionarios y las funcionarías, y al personal de los tribu-nales, en conformidad con la política pública de impedir todo discrimen por razón de género, edad, raza, color, na-cimiento, origen o condición social, ideas políticas o religio-sas, o inhabilidad o impedimento.
PARTE II. ADMINISTRACIÓN DEL TRIBUNAL DE PRIMERA INSTANCIA

Regla 3. Dirección administrativa

A. Dirección administrativa central
*889La dirección administrativa central del Tribunal de Pri-mera Instancia recae constitucionalmente en el Juez Pre-sidente o la Jueza Presidenta del Tribunal Supremo de Puerto Rico y, por delegación de éste o ésta, en el Director Administrativo o la Directora Administrativa de los Tribunales. Este último o esta última es responsable, bajo la dirección de aquél o de aquélla, de impartir liderato ad-ministrativo al sistema judicial. Sus funciones principales son:
(1) Desarrollar un sistema administrativo uniforme que sirva de apoyo y permita acelerar los procesos judicia-les, incluyendo métodos alternos para la solución de con-flictos, en el Tribunal de Primera Instancia.
(2) Formular y hacer cumplir los procedimientos admi-nistrativos establecidos para asegurar uniformidad, conti-nuidad y eficiencia en la prestación de servicios.
(3) Solicitar y justificar los fondos públicos necesarios para el funcionamiento del sistema judicial.
(4) Servir como agente facilitador con respecto a los tribunales del país, proveyéndoles de los más adecuados re-cursos humanos, físicos y fiscales, conforme las posibilida-des presupuestarias del sistema judicial.
(5) Desarrollar y mantener al día sistemas de informa-ción que sirvan de instrumento para la divulgación, plani-ficación, dirección, operación y evaluación de la actividad judicial y administrativa.
(6) Evaluar el impacto de las medidas legislativas que puedan afectar el sistema judicial.
(7) Investigar las quejas sobre la conducta impropia de funcionarios y funcionarias de la Rama Judicial conforme con el ordenamiento legal aplicable.
(8) Representar legalmente a la Rama Judicial y a sus funcionarios y funcionarias en aquellos casos en que su representación no corresponda al Departamento de Justicia.
*890(9) Hacer recomendaciones al Juez Presidente o a la Jueza Presidenta para mejorar el funcionamiento del sis-tema y para la asignación y traslado de jueces y juezas, conforme con la reglamentación vigente, y tomar las medi-das que aquél o aquélla ordene con miras a lograr la mejor administración del tribunal.
B. Jueces Coordinadores y Juezas Coordinadoras Es-peciales
Cuando lo estime necesario y por el tiempo que dis-ponga, el Juez Presidente o la Jueza Presidenta podrá de-signar Jueces Coordinadores Especiales o Juezas Coordi-nadoras Especiales del Tribunal de Primera Instancia que coordinen ciertos asuntos especiales para toda la isla, como podrían ser los asuntos de lo civil y de lo criminal, los asun-tos de familia, los asuntos de menores y otros. Dicha labor de coordinación general no debe interferir con las respon-sabilidades de los distintos niveles administrativos del sistema. Estos o éstas no ejercerán ningún tipo de función administrativa que pueda interferir con las funciones asig-nadas a los Jueces Administradores o a las Juezas Admi-nistradoras de las Regiones Judiciales, excepto por lo que expresamente se disponga por el Juez Presidente o la Jueza Presidenta en su orden de designación, y deberán coordinar con aquéllos o aquéllas respecto a cualquier asunto que pueda afectar el funcionamiento de las salas.

Regla 4. Asuntos de menores

A. Funcionamiento administrativo
(1) Para fines administrativos, las Salas de Asuntos de Menores del Tribunal de Primera Instancia se considera-rán como una región judicial bajo la dirección de una Jueza Administradora o un Juez Administrador para Asuntos de Menores, asistido o asistida por una Jueza Administradora Auxiliar o un Juez Administrador Auxiliar para Asuntos de Menores en cada región judicial.
*891(2) El Juez Presidente o la Jueza Presidenta, o el Director Administrativo o la Directora Administrativa de los Tribunales, proveerá el personal administrativo necesario en cada una de las Salas de Asuntos de Menores. Estos fun-cionarios y empleados estarán bajo la supervisión directa del Juez Administrador Auxiliar o de la Jueza Administra-dora Auxiliar de la región judicial correspondiente.
(3) El Director Administrativo o la Directora Adminis-trativa de los Tribunales, previa recomendación del Juez Administrador o de la Jueza Administradora para Asuntos de Menores, nombrará un Director Ejecutivo o una Direc-tora Ejecutiva para Asuntos de Menores quien tendrá, con respecto a los Asuntos de Menores del Tribunal de Primera Instancia, las mismas funciones y responsabilidades del Director Ejecutivo o de la Directora Ejecutiva, según seña-ladas en la Regla 7C(3).
B. Juez Administrador o Jueza Administradora para Asuntos de Menores
(1) El Juez Presidente o la Jueza Presidenta designará un Juez Administrador o una Jueza Administradora para Asuntos de Menores, quien será responsable de la adminis-tración y del buen funcionamiento de las Salas de Asuntos de Menores.
(2) El Juez Administrador o la Jueza Administradora para Asuntos de Menores entenderá además en todos los asuntos bajo la Ley Núm. 88 de 9 de julio de 1986, según enmendada, conocida como “Ley de Menores de Puerto Rico” y en todos aquellos asuntos que se le confiera juris-dicción mediante leyes especiales.
(3) El Juez Administrador o la Jueza Administradora para Asuntos de Menores se desempeñará, además, como Juez Administrador Auxiliar o Jueza Administradora Auxi-liar para Asuntos de Menores en la sala que se le designe.
(4) El Juez Administrador o la Jueza Administradora para Asuntos de Menores, en coordinación con el Juez Ad-ministrador Auxiliar o la Jueza Administradora Auxiliar
*892para Asuntos de Menores de cualquier región judicial, po-drá presidir vistas y realizar otras labores relativas a asuntos de su competencia, y podrá actuar como Juez Ad-ministrador Auxiliar o Jueza Administradora Auxiliar en cualquiera de dichas salas en caso de vacante, ausencia o incapacidad del juez o jueza asignado o asignada a la misma.
(5) El Juez Administrador o la Jueza Administradora para Asuntos de Menores tendrá, con respecto a los Asun-tos de Menores del Tribunal de Primera Instancia, las mis-mas funciones y responsabilidades del Juez Administrador o de la Jueza Administradora de la región judicial, según señaladas en la Regla 7B(1) de estas reglas, y desempe-ñará cualesquiera otras funciones que le asigne el Juez Presidente o la Jueza Presidenta y el Director Administra-tivo o la Directora Administrativa de los Tribunales.
C. Juez Administrador Auxiliar o Jueza Administra-dora Auxiliar para Asuntos de Menores
(1) El Juez Presidente o la Jueza Presidenta designará un Juez Administrador Auxiliar o una Jueza Administra-dora Auxiliar para Asuntos de Menores en cada región judicial, quien le será responsable y estará bajo la supervi-sión del Juez Administrador o de la Jueza Administradora para Asuntos de Menores, en todo lo que concierne a la administración de la sala asignada.
(2) El Juez Administrador Auxiliar o la Jueza Adminis-tradora Auxiliar para Asuntos de Menores será responsa-ble de la distribución de trabajo y asignación de los asuntos a ser atendidos en aquellas regiones en que haya más de un juez o jueza asignado o asignada a los asuntos de me-nores o cuando por necesidad de servicio se asigne un juez o una jueza para atender estos asuntos en las salas donde regularmente sólo está el Juez Administrador Auxiliar o la Jueza Administradora Auxiliar para Asuntos de Menores.
(3) El Juez Presidente o la Jueza Presidenta designará a uno de los Jueces Administradores Auxiliares o de las *893Juezas Administradoras Auxiliares de Asuntos de Menores como sustituto del Juez Administrador o de la Jueza Admi-nistradora para Asuntos de Menores para que le asista en sus funciones y ocupe el cargo durante la ausencia de éste o ésta.

Regla 5. Consejo Asesor Judicial

A. Los Jueces Administradores o las Juezas Adminis-tradoras de la Región Judicial y el Juez Coordinador o la Jueza Coordinadora para Asuntos de Menores constituirán el Consejo Asesor Judicial, organismo de asesoramiento al Juez Presidente o a la Jueza Presidenta y al Director Ad-ministrativo o a la Directora Administrativa de los Tribu-nales sobre asuntos de administración judicial del sistema. También formará parte del Consejo Asesor Judicial la Jueza Administradora o el Juez Administrador del Tribunal de Circuito de Apelaciones.
B. El Consejo Asesor Judicial se reunirá con la fre-cuencia y periodicidad que el Juez Presidente o la Jueza Presidenta, o el Director Administrativo o la Directora Ad-ministrativa de los Tribunales determinen. A discreción suya, se podrá invitar a participar en las reuniones del Consejo Asesor Judicial a los Jueces Coordinadores o a las Juezas Coordinadoras Especiales y a cualesquiera otros jueces, juezas, funcionarios ejecutivos y funcionarías ejecu-tivas del sistema.
PARTE III. UNIDADES ADMINISTRATIVAS DEL TRIBUNAL DE PRIMERA INSTANCIA

Regla 6. Unidades administrativas

Las unidades administrativas del Tribunal de Primera Instancia son las regiones judiciales. Los centros judiciales y las salas de dicho tribunal ubicadas fuera del centro judicial constituyen subunidades administrativas de la re-gión judicial.
*894Regla 7. Región Judicial
A. Definición
La región judicial es la unidad administrativa principal del Tribunal de Primera Instancia. Esta cubre una demar-cación territorial según se dispone en el Art. 5.005 de la Ley de la Judicatura de Puerto Rico de 1994, según enmen-dada, y está constituida por un centro judicial, sede de la administración regional, y por otras salas del Tribunal de Primera Instancia.
B. Regiones Judiciales
Para fines administrativos, el Tribunal de Primera Ins-tancia se divide en trece (13) regiones judiciales, cuyas ca-beceras están ubicadas en los Centros Judiciales de Agua-dilla, Aibonito, Arecibo, Bayamón, Caguas, Carolina, Fajardo, Guayama, Humacao, Mayagüez, Ponce, San Juan y Utuado. Cada región judicial es supervisada en cuanto a las gestiones de naturaleza administrativa y en cuanto a la prestación de los servicios judiciales por un Juez Adminis-trador o una Jueza Administradora de Región Judicial.
C. Administración de la Región Judicial
(1) Juez Administrador o Jueza Administradora de la Región Judicial
El Juez Presidente o la Jueza Presidenta designará anualmente, de entre los Jueces y las Juezas Superiores, un Juez Administrador o una Jueza Administradora para cada región judicial, quien además de descargar fielmente su responsabilidad judicial, será responsable de la super-visión y buen funcionamiento de dicha región y tendrá, en-tre otras, las funciones y responsabilidades siguientes:
(a) Asegurarse de que la función judicial y adminis-trativa en la región se rinda de manera expedita, imparcial y accesible al público, y promover el desempeño de la fun-ción judicial conforme los Cánones de Etica Judicial.
*895(b) Implantar y velar por que se cumplan las normas, directrices y procedimientos administrativos establecidos por el Tribunal Supremo, por el Juez Presidente o la Jueza Presidenta, por el Director Administrativo o la Directora Administrativa de los Tribunales y aquellos otros dispues-tos por ley.
(c) Aprobar y hacer cumplir las órdenes administra-tivas que atiendan las necesidades particulares de la re-gión judicial, que promuevan la mayor uniformidad admi-nistrativa en ésta y que sean conforme con las leyes, las normas o las reglamentaciones aplicables.
(d) Recomendar al Juez Presidente o la Jueza Presi-denta, o al Director Administrativo o la Directora Adminis-trativa de los Tribunales los sistemas y procedimientos ad-ministrativos relativos a áreas susceptibles de reglamentación uniforme para todo el sistema judicial que no hayan sido reglamentadas por estas reglas, por el Juez Presidente o la Jueza Presidenta, o por la Oficina de Admi-nistración de los Tribunales.
(e) Colaborar efectivamente con la Oficina de Admi-nistración de los Tribunales en el desarrollo y la implanta-ción de proyectos y de toda medida administrativa que se adopte para cumplir los propósitos del sistema judicial. Toda observación o señalamiento relacionado con la im-plantación de tales proyectos y medidas será canalizado por conducto del Director Administrativo o de la Directora Administrativa de los Tribunales.
(f) Desempeñar las funciones y responsabilidades que le sean delegadas por el Juez Presidente o la Jueza Presi-denta, y por el Director Administrativo o la Directora Ad-ministrativa de los Tribunales.
(g) Asesorar al Juez Presidente o la Jueza Presi-denta, y al Director Administrativo o la Directora Adminis-trativa de los Tribunales respecto a todo asunto dirigido a *896facilitar, acelerar y uniformar los sistemas y procedimien-tos administrativos en el Tribunal de Primera Instancia.
(h) Rendir los informes periódicos requeridos por es-tas reglas o que puedan serle requeridos por el Juez Presi-dente o la Jueza Presidenta, o por el Director Administra-tivo o la Directora Administrativa de los Tribunales.
(i) Requerir de los Jueces Administradores Auxiliares y las Juezas Administradoras Auxiliares de la región judicial, y de cualesquiera otros jueces o juezas que le asistan en la administración de ésta, los informes que estime per-tinentes y necesarios para cumplir a cabalidad con la res-ponsabilidad delegada.
(j) Mantener una relación de trabajo efectiva con el Director Ejecutivo o la Directora Ejecutiva Regional, y co-laborar con éste o con ésta en el cumplimiento de las res-ponsabilidades administrativas.
(k) Asegurar el buen funcionamiento de la Secretaría y de la Oficina del Alguacil, incluso la uniformidad en la aplicación de los sistemas y procedimientos diseñados para facilitar y agilizar los trámites de los casos y la pronta disposición de los asuntos judiciales.
(l) Visitar regularmente, mediante calendario previa-mente establecido, los tribunales de la región judicial para detectar problemas y necesidades, e informarlos al Juez Presidente o la Jueza Presidenta en los informes semestrales.
(m) Notificar al Director Administrativo o la Direc-tora Administrativa de los Tribunales, para la acción que corresponda, todo dictamen judicial que pueda tener efecto o impacto sobre cualquier asunto de política pública admi-nistrativa de la Rama Judicial.
(n) Supervisar la utilización de los recursos humanos y fiscales asignados a la región judicial, de forma tal que se propenda a la mayor eficiencia del sistema judicial.
*897(o) Participar activamente en la preparación del plan de trabajo y en las metas y objetivos de la región para cada año fiscal, conforme con los recursos disponibles.
(p) Asignar los diferentes salones de sesiones.
(q) Asignar, distribuir y supervisar la administración de los asuntos judiciales entre los jueces y las juezas de la región judicial y el calendario de trabajo diario, y adoptar las medidas administrativas internas necesarias para ase-gurar la efectividad y eficiencia de los procesos judiciales y agilizar el trámite de los casos, en particular, la pronta disposición de los asuntos judiciales.
(r) Asegurarse que cada juez y jueza en la región judicial tenga una carga de trabajo razonable y equitativa, conforme con sus destrezas y capacidades.
(s) Utilizar las estadísticas de manejo de casos para analizar la distribución de la carga de trabajo y la produc-tividad de los jueces y las juezas.
(t) Ofrecer información juiciosa sobre el desempeño judicial de los jueces y de las juezas de la región judicial, cuando así se lo requiera la Comisión de Evaluación Judicial.
(u) Orientar, mantener informados y gestionar la ca-pacitación de los jueces y las juezas sobre todos los asuntos que les competen.
(v) Recibir y orientar a cada una de las juezas y los jueces nuevos asignados a la región judicial, incluso entre-gar la Orden en la cual el Juez Presidente o la Jueza Pre-sidenta lo designa a la región.
(w) Reunir periódicamente, mediante calendario pre-viamente establecido, al Consejo Regional de Jueces com-puesto por todos los jueces y las juezas de las regiones ju-diciales y los componentes del sistema de justicia criminal.
(x) Celebrar reuniones ejecutivas, mediante calenda-rio previamente establecido, con los Jueces Administrado-res Auxiliares o las Juezas Administradoras Auxiliares y el personal gerencial directivo de la región judiciales.
*898(y) Promover el desarrollo profesional de los jueces y las juezas de la región judicial; gestionar con el Instituto de Estudios Judiciales las oportunidades educativas necesa-rias, y facilitar la participación en las actividades de edu-cación judicial, en el estudio de las propuestas a conside-rarse en la Conferencia Judicial y en los trabajos de los Comités Asesores del Tribunal Supremo.
(2) Juez Subadministrador o Jueza Subadministradora de la Región Judicial
El Juez Presidente o la Jueza Presidenta, previa reco-mendación del Juez Administrador o de la Jueza Adminis-tradora de cada región judicial, nombrará un Juez Subad-ministrador o una Jueza Subadministradora de la región judicial, quien sustituirá a aquél o aquélla durante su au-sencia y le asistirá en sus funciones. En el caso de interi-nato, al término de éste, el Juez Subadministrador o la Jueza Subadministradora rendirá un informe escrito diri-gido al Director Administrativo o la Directora Administra-tiva de los Tribunales, con copia al Juez Administrador o a la Jueza Administradora de la región judicial correspon-diente, con una relación de las determinaciones adminis-trativas tomadas durante el período.
(3) Director Ejecutivo o Directora Ejecutiva Regional
El Director Administrativo o la Directora Administra-tiva de los Tribunales, previa recomendación del Juez Ad-ministrador o la Jueza Administradora de cada región judicial, nombrará un Director Ejecutivo o una Directora Ejecutiva Regional, quien tendrá, entre otras, las funcio-nes siguientes:
(a) Colaborar con el Juez Administrador o la Jueza Administradora Regional, asegurando el eficiente funcio-namiento de las operaciones administrativas de la región judicial para que los jueces y las juezas puedan impartir justicia de forma económica y a tiempo.
*899(b) Dirigir las operaciones administrativas de la re-gión judicial, relativas a los recursos humanos, la adminis-tración del presupuesto, los asuntos fiscales, los sistemas de información, los procedimientos, entre otros, conforme con las leyes, las normas y las reglas aplicables.
(c) Velar por el cumplimiento estricto de las normas administrativas de la Oficina de Administración de los Tribunales y de la reglamentación aprobada por el Tribunal Supremo y por el Juez Presidente o la Jueza Presidenta del Tribunal Supremo.
(d) Colaborar con el Juez Administrador o la Jueza Administradora de la región judicial en la preparación del plan de trabajo regional anual.
(e) Preparar la petición presupuestaria regional y, aprobada ésta por el Juez Administrador o la Jueza Admi-nistradora de la región judicial, someterla a la Oficina de Administración de los Tribunales.
(f) Proponer y participar en proyectos especiales de la Rama Judicial y facilitar la implantación en la región judicial.
(g) Representar la región judicial en asuntos admi-nistrativos en la Oficina de Administración de los Tribuna-les y ante otras regiones judiciales.
(4) Secretario o Secretaria Regional
(a) El Director Administrativo o la Directora Admi-nistrativa de los Tribunales, previa recomendación del Juez Administrador o de la Jueza Administradora de cada región judicial, nombrará un Secretario o una Secretaria Regional, quien dirigirá la Secretaría del centro judicial y supervisará a los demás secretarios o secretarias de la re-gión judicial. El Secretario o la Secretaria Regional no po-drá realizar movimientos de personal entre las distintas Secretarías de la región judicial correspondiente sin la au-*900torización del Juez Administrador o de la Jueza Adminis-tradora de la región judicial.
(b) El cese por retiro de confianza de dicho funciona-rio o dicha funcionaría no podrá darse sin la previa con-sulta y autorización del Director Administrativo o la Direc-tora Administrativa de los Tribunales.
(5) Alguacil o Alguacila Regional
(a) El Director Administrativo o la Directora Admi-nistrativa de los Tribunales, previa recomendación del Juez Administrador o la Jueza Administradora de cada re-gión judicial, nombrará un Alguacil o una Alguacila Regional, quien dirigirá la Oficina del Alguacilazgo del centro judicial y supervisará a los alguaciles y las alguacilas de la región judicial. El Alguacil o la Alguacila Regional no po-drá realizar movimientos de personal entre las distintas sedes del Tribunal de Primera Instancia de la región judicial correspondiente sin la autorización del Juez Adminis-trador o la Jueza Administradora de la región judicial.
(b) El cese por retiro de confianza de dicho funciona-rio o dicha funcionaría no podrá darse sin la previa con-sulta y autorización del Director Administrativo' o de la Directora Administrativa de los Tribunales.
D. Reuniones regionales
(1) Cada Juez Administrador o Jueza Administradora de la región judicial celebrará reuniones periódicas con to-dos los jueces y juezas integrantes de la región judicial correspondiente, por lo menos una (1) vez cada tres (3) me-ses, a los fines de discutir los problemas y las dificultades de naturaleza administrativa y coordinar e implantar aquellas medidas que propendan al mejoramiento y a la eficiencia del sistema judicial. El Director Ejecutivo o la Directora Ejecutiva Regional actuará como secretario o se-cretaria de actas de dichas reuniones siempre que se le *901requiera por el Juez Administrador o la Jueza Administra-dora de la región judicial.
(2) Cuando se discutan asuntos que así lo requieran, se podrá invitar al Secretario o la Secretaria Regional y al Alguacil o la Alguacila Regional a estas reuniones.
E. Reuniones ejecutivas
Cuando así lo estime necesario, cada Juez Administra-dor o Jueza Administradora de la región judicial celebrará reuniones, a las que convocará al Juez Subadministrador o la Jueza Subadministradora de la región judicial, a los Jueces Coordinadores y las Juezas Coordinadoras Regio-nales que pueda haber nombrado para asistirle en la ad-ministración de la región judicial, a los Jueces Administra-dores Auxiliares y Juezas Administradoras Auxiliares del Tribunal de Primera Instancia de la región judicial corres-pondiente, según se definen en la Regla 9 y, cuando ello sea necesario, a los funcionarios administrativos y las funcio-narías administrativas que le responden directamente. Dichas reuniones cumplirán el propósito de discutir los pro-blemas y las dificultades administrativas que se confronten en la región judicial y coordinar e implantar aquellas medidas que conduzcan al mejoramiento y a la eficiencia del sistema judicial. El Director Ejecutivo o la Directora Ejecutiva Regional actuará como secretario o se-cretaria de dichas reuniones siempre que se le requiera por el Juez Administrador o la Jueza Administradora de la re-gión judicial.

Regla 8. Centro Judicial

A. Definición
El centro judicial es la subunidad administrativa principal de cada región judicial, sede de la dirección adminis-trativa de ésta.
*902B. Administración del Centro Judicial
(1) Juez Administrador o Jueza Administradora
El Juez Administrador o la Jueza Administradora de la región judicial será responsable de la supervisión y el buen funcionamiento del centro judicial. Para ello contará con la asistencia del Juez Subadministrador o la Jueza Subadmi-nistradora de la región judicial, quien le sustituirá en el caso de ausencia o vacaciones. Contará, además, con el Director Ejecutivo o la Directora Ejecutiva Regional como parte de su equipo de trabajo para la administración de la región judicial.
(2) Jueces Coordinadores o Juezas Coordinadoras
(a) Los Jueces Administradores o las Juezas Admi-nistradoras de las regiones judiciales nombrarán, de entre los jueces y las juezas de cada centro judicial, los Jueces Coordinadores o las Juezas Coordinadoras de Asuntos Ju-diciales —civiles, criminales, relaciones de familia— o de aquellas áreas que sean necesarias para asistir en la ad-ministración de dicha subunidad administrativa. Éstos y éstas le serán responsables al Juez Administrador o la Jueza Administradora de la región judicial del buen funcio-namiento del centro judicial en lo concerniente a su particular esfera de actividad.
(b) Los Jueces Coordinadores o las Juezas Coordina-doras no ejercerán ningún tipo de función administrativa que pueda interferir con las funciones asignadas a los Jue-ces Administradores y las Juezas Administradoras de las regiones judiciales, y deberán coordinar con éstos o éstas con respecto a cualquier asunto que pueda afectar el fun-cionamiento de las salas.

Regla 9. Salas que no constituyen Centros Judiciales

A. Definición
Las salas que no constituyen centros judiciales son las salas externas al centro judicial, según creadas por ley, *903ubicadas en los municipios que integran cada región judicial.
B. Administradores y Administradoras Auxiliares
(1) En cada sala del Tribunal de Primera Instancia que no constituya un centro judicial y en la cual haya más de un juez o una jueza, el Juez Presidente o la Jueza Presi-denta designará un Juez Administrador o una Jueza Admi-nistradora Auxiliar, quien le será responsable, por con-ducto del Juez Administrador o la Jueza Administradora de la región judicial, por la administración de dicha sala durante el término por el cual sea designado o designada. Entre otras responsabilidades y por delegación del Juez Administrador o la Jueza Administradora de la región judicial, tendrá a su cargo la distribución de los asuntos ju-diciales entre él o ella y demás jueces asignados o juezas asignadas a su sala.
(2) Los Jueces Administradores o las Juezas Adminis-tradoras Auxiliares que presidan las salas que sean sedes de jueces o juezas superiores o de distrito, mientras sub-sista la Subsección de Distrito del Tribunal de Primera Instancia, supervisarán los asuntos de administración judicial de las demás salas adscritas a su demarcación territorial y servirán de enlace entre éstas y el Juez Adminis-trador o la Jueza Administradora de la región judicial.
(3) Los Jueces Administradores Auxiliares y las Juezas Administradoras Auxiliares podrán aprobar órdenes admi-nistrativas que se refieran a necesidades particulares de sus respectivas salas que no sean susceptibles de regla-mentación uniforme para toda la región judicial, las que tendrán vigencia una vez refrendadas por el Juez Adminis-trador o la Jueza Administradora de la región judicial.

Regla 10. Términos de nombramiento

A. Los Jueces Administradores y las Juezas Adminis-tradoras de las regiones judiciales y los Jueces Subadmi-*904lustradores y las Juezas Subadministradoras de las regio-nes judiciales serán designados o designadas por el término de un (1) año, el cual comenzará el primero (1ro) de julio y terminará el treinta (30) de junio de cada año. Al vencimiento de dicho término, los jueces y las juezas que ocupen el cargo continuarán en sus funciones hasta que sus sucesores o sucesoras se nombren y ocupen su puesto.
B. Los Jueces Administradores y las Juezas Adminis-tradoras Auxiliares de las salas que no constituyen un cen-tro judicial permanecerán en sus cargos mientras no sean expresamente relevados o relevadas por el Juez Presidente o la Jueza Presidenta.
C. El Juez Presidente o la Jueza Presidenta podrá re-levar de sus funciones administrativas a cualquier Juez Administrador o Jueza Administradora de la región judicial, o a cualquier Juez Administrador Auxiliar o Jueza Administradora Auxiliar de la región judicial, cuyo tér-mino no haya vencido a solicitud de éste o ésta o cuando, a juicio de aquél o aquélla, sea necesario.

Regla 11. Informes sobre la gestión administrativa

A. Jueces Administradores o Juezas Administradoras de las Regiones Judiciales
Los Jueces Administradores y las Juezas Administrado-ras de las regiones judiciales rendirán al Juez Presidente o la Jueza Presidenta, por conducto del Director Administra-tivo o la Directora Administrativa de los Tribunales, un informe escrito en el que den cuenta de su gestión como tales durante los doce (12) meses anteriores a la fecha de. presentación y del estado y progreso de las salas compren-didas en la región judicial correspondiente, incluyendo en particular la gestión como Jueces Administradores o Jue-zas Administradoras del centro judicial. Dicho informe de-berá ser presentado dentro de un término de cuarenta y cinco (45) días contados a partir del primero (1ro) de julio o del año correspondiente. Rendirán, además, cualquier otro *905informe que el Juez Presidente o la Jueza Presidenta, o el Director Administrativo o la Directora Administrativa de los Tribunales, tengan a bien requerirles.
PARTE IV. FUNCIONAMIENTO INTERNO

Regla 12. Sesiones; días y horas de labor

A. El Tribunal de Primera Instancia celebrará sesio-nes durante todo el año, de lunes a viernes —ambos inclusive— excepto los sábados, domingos, los días de fiesta legal y aquellos dispuestos por el Tribunal Supremo o por orden del Juez Presidente o la Jueza Presidenta. En casos en que la naturaleza del asunto así lo requiera, podrán celebrarse cualquier otro día por orden del Juez Adminis-trador o de la Jueza Administradora correspondiente, con la autorización del Director Administrativo o la Directora Administrativa de los Tribunales.
B. Las horas regulares de sesión serán de 9:00 a.m. a 12:00 m. y de 2:00 p.m. a 5:00 p.m., a menos que el juez o la jueza que presida considere que deba prolongarlas por ne-cesidades del servicio, lo que deberá ser coordinado con una anticipación razonable con el Juez Administrador o la Jueza Administradora de la región judicial si fuese fuera de las horas regulares de sesión. Sólo cuando medien cir-cunstancias especiales, las cuales se harán constar por or-den del juez o la jueza en las minutas de ese día, éste o ésta podrá acortar la duración de una sesión, aunque no haya terminado la labor asignada para el día, informando de ello inmediatamente al Juez Administrador o la Jueza Administradora. Los jueces y las juezas, al igual que el resto del personal del sistema judicial, deben rendir servi-cio por un período no menor de treinta y siete horas y media (3iy¿) semanales.
C. Cuando el juez o la jueza haya terminado la labor que se le haya asignado para el día y la labor de despacho *906en cámara, o cuando el estado de dicha labor lo permita, notificará de ello al Juez Administrador o la Jueza Admi-nistradora, quien le asignará cualquier otro asunto que pueda ser atendido durante las horas de sesión.
D. Las horas de servicio de lunes a viernes de cada semana de todo el personal, así como de los jueces y las juezas del Tribunal de Primera Instancia, serán de 8:30 a.m. a 12:00 m. y de 1:00 p.m. a 5:00 p.m., a menos que las exigencias de dicha labor requieran horas adicionales, otros días o un horario especial. El Director Administrativo o la Directora Administrativa de los Tribunales, con la aprobación del Juez Presidente o la Jueza Presidenta, po-drá alterar este horario.
E. Las oficinas de Secretaría y del Alguacilazgo per-manecerán abiertas todos los días durante las horas labo-rables, con excepción de los sábados, los domingos, los días de fiesta legal y aquellos dispuestos por el Tribunal Supremo o por orden del Juez Presidente o la Jueza Presidenta. Por orden especial del Juez Administrador o la Jueza Administradora correspondiente, con la autorización del Director Administrativo o la Directora Administrativa de los Tribunales, o por orden suya con la aprobación del Juez Presidente o la Jueza Presidenta, se podrá disponer que permanezcan abiertas cualquier sábado, domingo o día de fiesta legal.
F. El Juez Presidente o la Jueza Presidenta, cuando a su juicio las exigencias del servicio público lo requieran, podrá fijar otras horas de sesión, incluso sesiones noctur-nas para fines especiales en cualquier día de la semana.

Regla 13. Calendario continuo de los casos civiles

A. El señalamiento de toda vista, conforme con el de-recho aplicable, es facultad exclusiva de los Jueces Admi-nistradores o las Juezas Administradoras, de los Jueces Administradores Auxiliares o las Juezas Administradoras Auxiliares y, por delegación de éstos o éstas, del juez asig-*907nado o la jueza asignada a cada salón de sesiones en lo que respecta a los casos bajo su responsabilidad. Conforme con lo antes indicado, se mantendrá un calendario permanente o continuo de todo caso asignado a cada salón de sesiones respecto al que se hayan completado las alegaciones. Se anotará en el calendario todo señalamiento para vista informal, conferencia con antelación al juicio, vista en su fondo o cualquier otra vista que deba celebrarse.
B. El secretario o la secretaria notificará el señala-miento a las partes con no menos de treinta (30) días de antelación a la fecha de la vista, excepto cuando el tribunal, por circunstancias excepcionales o mediante solicitud de parte, ordene su celebración en cualquier otro momento. En los recursos extraordinarios, desahucios y otros asuntos contenciosos cubiertos por leyes especiales, el señala-miento para juicio se hará de acuerdo con lo que dispongan dichas leyes.

Regla 14. Calendario de las causas criminales

A. Sección Superior
En cada sala de la Sección Superior del Tribunal de Pri-mera Instancia se mantendrá un calendario permanente y continuo de las causas criminales, las que se señalarán para juicio conforme con el procedimiento siguiente:
(1) Al presentarse la acusación en la Secretaría de la sala correspondiente, se señalará inmediatamente una fe-cha para su lectura, excepto cuando ésta hubiese sido se-ñalada en la vista preliminar. En el acto de lectura, si se solicitara un término para alegar o se formulase alegación de no culpable, el juez o la jueza que presida señalará fe-cha para el juicio conforme con el plan de señalamiento que establezca el Juez Administrador o la Jueza Administradora. Cuando la fecha del juicio hubiese sido señalada por el juez o la jueza de vista preliminar, el Juez Superior o la Jueza Superior a quien corresponda el caso ratificará el señalamiento de juicio para la fecha señalada. *908La persona acusada y su representación legal quedarán notificadas de la fecha de juicio en sesión abierta, lo que se hará constar en las minutas. Hasta donde sea posible, de-berán evitarse conflictos con previos señalamientos de los o las representantes legales, que luego puedan invocarse para suspender el juicio.
(2) En los casos menos graves relacionados con casos graves, se señalará inmediatamente una fecha para la lec-tura de la acusación y se citará a la persona acusada para el juicio.
B. Subsección de Distrito
(1) El Juez Administrador o la Jueza Administradora Auxiliar de cada sala de la Subsección de Distrito, mien-tras ésta subsista, preparará un calendario de juicios en el que incluirá todos los casos criminales y de tránsito tan pronto sean presentados. Por delegación del Juez Adminis-trador o la Jueza Administradora de la región judicial, el Juez Administrador o la Jueza Administradora Auxiliar de cada sala de la Subsección de Distrito preparará un calen-dario de vistas preliminares.
(2) Al momento de la determinación de causa probable para arrestar, citar o acusar, se citará a la persona impu-tada, a los testigos y a los peritos o peritas mediante el sistema de citación simultánea.
PARTE V. PROCEDIMIENTOS RELATIVOS A LA LABOR JUDICIAL

Regla 15. Consolidación en lo civil

A. En aquellos casos en que, al amparo de la Regla 38.1 de Procedimiento Civil, el tribunal ordene la consoli-dación de dos (2) o más pleitos, la vista de éstos se cele-brará ante el juez o la jueza que presida el salón de sesio-nes donde esté pendiente el caso de mayor antigüedad. No obstante, de así estipularlo las partes y mediar la anuencia *909del juez o la jueza ante quien esté pendiente el caso de presentación más reciente, la vista podrá celebrarse en el salón de sesiones de éste o ésta.
B. Si la consolidación interesada fuese de casos pre-sentados ante secciones distintas del Tribunal de Primera Instancia, la moción será atendida por la Sección Superior. De autorizarse la consolidación, los trámites judiciales de-berán continuarse en la sala correspondiente de dicha sección. La consolidación debe autorizarla el juez o la jueza de la sala donde esté pendiente el caso de mayor antigüedad.
C. En todo caso, el Juez Administrador o la Jueza Ad-ministradora de la región judicial, como parte de sus fun-ciones, podrá reasignar las causas de acción ya consolida-das, según sirva al mejor interés de la justicia.
D. Las normas antes señaladas serán igualmente apli-cables cuando los casos que hayan de consolidarse proce-dan de salas distintas desde el punto de vista territorial.
E. Cuando se trate de la consolidación de casos de liti-gación compleja, serán de aplicación las reglas que a esos efectos apruebe el Tribunal Supremo.

Regla 16. Traslados administrativos de casos cuando em-pleados, funcionarios o jueces son parte

A. Cuando cualquier empleado o empleada, funciona-rio o funcionaría, juez o jueza de una región judicial sea parte en litigios que se hayan presentado o que vayan a presentarse en la sala en que laboran, el Juez Administra-dor o la Jueza Administradora de la región judicial corres-pondiente, de concluir que es necesario para proteger la imagen de imparcialidad del sistema judicial, trasladará el caso a otra sala o coordinará su traslado a la región judicial geográficamente más cercana con el Juez Administrador o la Jueza Administradora correspondiente. Una vez autori-zado el traslado, se tomarán las medidas necesarias para *910que el asunto judicial sea atendido de manera expedita, según lo requieran las circunstancias particulares del caso.
B. De tratarse de un caso de naturaleza criminal, una vez tenga conocimiento de la situación el Juez Administra-dor o la Jueza Administradora de la región judicial, infor-mará de ello al Fiscal o la Fiscal de Distrito y a la repre-sentación legal de la persona imputada.

Regla 17. Suspensiones y transferencias de las vistas

A. Cualquier solicitud de suspensión o transferencia de vista en casos criminales deberá presentarse, previa no-tificación a la otra parte, con por lo menos cinco (5) días de anterioridad al día señalado para la vista, excepto cuando medien circunstancias extraordinarias imprevisibles y fuera del control de las partes o de sus representantes legales.
B. Cualquier solicitud de suspensión o transferencia de vista en casos civiles por conflicto de calendario deberá presentarse, con notificación a la otra parte, dentro de los quince (15) días siguientes a la notificación del señalamiento. Cuando medien circunstancias extraordina-rias imprevisibles y fuera del control de las partes o de sus representantes legales, deberá solicitarse la suspensión en un término razonable.
C. La parte que con anterioridad a la celebración de una vista presente una moción de suspensión, de transfe-rencia de vista o de turno posterior, o una estipulación de suspensión, o que solicite verbalmente una suspeñsión el día de la vista, deberá someter junto con su solicitud no menos de tres (3) fechas disponibles para la celebración de aquélla, luego de asegurarse de que estén comprendidas dentro del período para el cual el salón de sesiones en cues-tión esté señalando casos. Deberá certificar, además, que todas las partes tienen también disponibles esas fechas. Este señalamiento tendrá prioridad sobre otros. La parte promovente deberá presentar los aranceles de suspensión *911correspondientes, excepto cuando medie una estipulación de suspensión, situación en la cual todas las partes cance-larán el arancel.
D. Todo juez y toda jueza que ordene la suspensión de una vista, bien sea en cámara o en corte abierta, deberá hacer de inmediato un nuevo señalamiento y disponer so-bre la cancelación del arancel correspondiente. De mediar circunstancias que impidan tal acción, deberá consignarlo por escrito.
E. Si habiéndose denegado una solicitud de suspen-sión o prórroga se presentase una nueva, los fundamentos para ésta deberán haber surgido después de resuelta la primera, excepto que éstos no se hubiesen podido descubrir oportunamente a pesar de haberse ejercido la diligencia debida.

Regla 18. Solicitud para litigar “in forma pauperis”

Cualquier parte en un pleito ante-el Tribunal de Pri-mera Instancia que de acuerdo con la ley tenga derecho a litigar in forma pauperis, podrá presentar ante la sección y sala correspondientes de dicho tribunal una solicitud para litigar en tal forma, junto con una declaración jurada, va-ciada en el formulario oficial que estará disponible en la Secretaría del tribunal, en la que se afirme: (1) la incapa-cidad de la parte solicitante para pagar los derechos y las costas o para prestar una garantía por ellos, y (2) su con-vencimiento de que tiene derecho a un remedio. El tribunal, en el ejercicio de su discreción, podrá celebrar una vista para la consideración de la solicitud. Si ésta fuese concedida, la parte podrá litigar sin el pago de los derechos y las costas; si fuese denegada, el tribunal expondrá por escrito las razones para la denegatoria.

Regla 19. Renuncia de representación legal

A. Cuando un abogado o una abogada que haya com-parecido ante un tribunal en representación de un cliente o *912de una dienta desee renundar a dicha representación, de-berá incluir en la solicitud que presente a esos fines las últimas direcciones residenciales y postales, tanto suyas como de la parte representada, y los números de teléfono correspondientes a cada cual; consignará que ha notificado a su cliente o a su dienta de su intención de renunciar a su representación, y dará cumplimiento a todo lo requerido por el Canon 20 de Ética Profesional.
B. El Secretario o la Secretaria notificará la resolución del tribunal de aceptación de renuncia a las direcciones que sean suministradas por el abogado o la abogada y eli-minará el nombre y la dirección del abogado o de la abo-gada renunciante del registro automatizado del caso.

Regla 20. Requisitos de forma de los escritos

A. Todo escrito que sea presentado ante el tribunal por un abogado o una abogada deberá cumplir con los requisi-tos de forma siguientes:
(1) El texto deberá estar mecanografiado o impreso en letras tamaño pica o mayor —o su equivalente— a doble espacio, excepto cuando se trate de citas o cuando por al-guna otra razón especial deba ir en espacio sencillo. De-berá utilizarse papel tamaño legal {8V2” x 14”), por un solo lado y con un margen izquierdo de una pulgada y tres octavos (1 3/8”). Si se utilizase un sistema electrónico de pro-cesar palabras, el texto se imprimirá con letras íntegras.
(2) Los documentos que formen parte de un apéndice deberán cumplir con la norma anterior, excepto que se per-mitirá presentar fotocopias de documentos originales a es-pacio sencillo siempre y cuando éstas sean claramente le-gibles y cumplan con los demás requisitos del subinciso (1).
(3) Todo documento se presentará en original, excepto cuando se trate de formularios reproducidos en off-set, mi-meógrafo o fotocopiadora, los cuales deberán ser copias legibles.
(4) No se aceptarán copias de carbón ni copias reprodu-*913cidas mediante la impregnación del papel con sustancias químicas.
(5) Todo escrito que se presente indicará el número del caso y, entre paréntesis, el número del salón de sesiones al que esté asignado.
B. Las normas anteriores no serán aplicables de ma-nera estricta a personas que comparezcan ante el tribunal por derecho propio y no sean abogados o abogadas. En todo otro caso, el tribunal, previa solicitud al efecto y cuando ello se justifique, podrá dispensar el cumplimiento de los requisitos que establece esta regla. No obstante, todo es-crito que se presente debe ser razonablemente legible.
C. En caso de incumplimiento con lo aquí dispuesto, el tribunal tomará la medida correctiva apropiada de acuerdo con la situación.
D. Todos los requisitos dispuestos en esta regla podrán ser variados según la tecnología permita establecer otro sistema para la presentación de documentos ante el tribunal.

Regla 21. Firma de las alegaciones, mociones y otros escri-tos

A. Todas las alegaciones, mociones y escritos de otra clase de partes con representación legal serán firmados por lo menos por un abogado o una abogada de autos en su propio nombre, expresando su dirección física y postal, nú-mero de teléfono, número de facsímil, dirección electrónica (e-mail) y número de colegiado o colegiada. En el primer escrito que presente el abogado o la abogada, deberá noti-ficar la dirección física y postal y el número de teléfono de la parte que representa. Cualquier cambio posterior con relación a estos datos deberá notificarlo con diligencia al tribunal. Las partes no representadas por abogado o abo-gada firmarán sus alegaciones, mociones y escritos de otra clase, con expresión de su dirección y número de teléfono. Los aranceles requeridos por ley serán cancelados.
*914B. En toda alegación inicial de cualquier parte deberá indicarse el número de seguro social de la parte compare-ciente, ya sea por el abogado o la abogada o por la parte misma que se represente por derecho propio.

Regla 22. Vigencia de los mandamientos para efectuar arrestos

A. El mandamiento para efectuar arrestos tendrá vi-gencia de noventa (90) días a partir de su expedición por la Secretaría, al término de los cuales deberá ser diligenciado y devuelto a la Secretaría del tribunal de origen. Cuando del diligenciamiento surja una razón por la cual el funcio-nario o la funcionaría no pudo efectuar el diligenciamiento de forma positiva en este período de tiempo, si la orden de arresto original estuviese vigente la secretaria o el secre-tario expedirá nuevo mandamiento y lo dirigirá al funcio-nario o a la funcionaría en cuestión.

Regla 23. Desestimación y archivo

A. El Juez Administrador o la Jueza Administradora, y por delegación de éste o ésta el juez o la jueza que presida cada salón de sesiones, velará por el estricto cumplimiento de lo dispuesto en las Reglas 4.3(b) y 39.2(b) de Procedi-miento Civil vigentes.
B. El Secretario o la Secretaria Regional traerá a la atención del Juez Administrador o de la Jueza Administra-dora correspondiente, o del juez o de la jueza que presida un salón de sesiones, para la acción que corresponda, el expediente de todo caso en que hayan transcurrido los tér-minos dispuestos por dichas reglas.
C. El Secretario o la Secretaria Regional procederá a archivar cualquier acción en que la parte demandante de-sista antes de la notificación por la parte adversa de la contestación o de una moción en que se solicita una sen-tencia sumaria, salvo lo dispuesto en la Regla 20.5 de Pro-cedimiento Civil, o al recibir una estipulación de desistí-*915miento presentada por todas las partes que hayan comparecido al pleito.

Regla 24. Resoluciones y sentencias en casos civiles, crimi-nales y de relaciones de familia; escritos al expediente del tribunal y archivo en autos de copia de las notificaciones

A. Los casos contenciosos atendidos en sus méritos y las mociones de sentencia sumaria se resolverán dentro de los noventa (90) días a partir de la fecha en que queden sometidos para su adjudicación. Toda otra moción, los ca-sos en rebeldía y otros asuntos judiciales serán resueltos dentro de quince (15) días contados a partir de la fecha en que el asunto quede sometido al tribunal. No obstante, uno y otro término podrán extenderse, razonablemente, cuando la naturaleza del asunto o alguna causa extraordinaria lo hagan necesario.
B. El Secretario o la Secretaria de Servicios a Sala cer-tificará, en un informe mensual que se preparará a esos efectos, la fecha en que concluyan la presentación de la prueba y los informes de rigor en los juicios y las vistas en casos civiles atendidos en el salón de sesiones en que prestó sus servicios. El informe será remitido a la Oficina del Juez Administrador o de la Jueza Administradora de la región judicial dentro de los primeros cinco (5) días del mes próximo al certificado.
C. El tribunal deberá emitir el fallo en casos crimina-les una vez sometido el caso o incidente conforme lo dis-puesto en las Reglas 6, 23 y 160 de Procedimiento Criminal, en la resolución de vistas preliminares y en alzada, y en las determinaciones de causa probable para arresto o citación, salvo que medien circunstancias excepcionales. Las mociones de supresión de evidencia o las de desestima-ción del caso en asuntos civiles y criminales deberán resol-verse dentro de los diez (10) días de haberse presentado las argumentaciones orales o los escritos finales.
D. Las partes podrán hacer constar en autos cualquier *916asunto relativo al trámite judicial en el que no sea reque-rida la atención del juez o de la jueza en esa etapa procesal, siempre que tales escritos se notifiquen conforme con la Regla 67 de Procedimiento Civil y sean dirigidos “Al Expe-diente Judicial”. La Secretaria o el Secretario le dará a tales escritos un trato igual que a las mociones, salvo que, luego de unidos en los autos, no serán remitidos al despa-cho ante la consideración de la sala. El tribunal podrá to-mar conocimiento de su contenido y fecha fehaciente de presentación en cualquier etapa posterior.
E. El Secretario o la Secretaria deberá archivar en autos copia de las sentencias, órdenes o resoluciones y de la constancia de la notificación simultánea de éstas a todas las partes dentro de un término no mayor de diez (10) días laborables de haberse recibido en Secretaría dichas senten-cias, órdenes o resoluciones. El mismo día del archivo en autos de ellas, el Secretario o la Secretaria deberá deposi-tár en el correo dicha notificación.
F. El Secretario o la Secretaria, en los casos dispuestos por la Regla 45.2 de Procedimiento Civil, procederá a dic-tar sentencia en rebeldía sin trasladar el expediente al despacho del juez o de la jueza al que el caso había sido asignado.

Regla 25. Relevos de sala

A. Los relevos de sala no se favorecen. Los Jueces Ad-ministradores y las Juezas Administradoras de las regio-nes judiciales podrán autorizarlos a los fines de resolver situaciones de urgencia cuya atención no pueda ser dife-rida, siempre que no excedan de cinco (5) días. De requerir dicho relevo una extensión mayor, ésta podrá ser autori-zada por el Director Administrativo o la Directora Admi-nistrativa de los Tribunales con la aprobación del Juez Pre-sidente o de la Jueza Presidenta.
B. Cuando reste menos de noventa (90) días para con-cluir la vigencia de un nombramiento judicial, el juez o la *917jueza que esté en esa situación notificará al Juez Adminis-trador o a la Jueza Administradora de la región judicial y al Director Administrativo o a la Directora Administrativa de los Tribunales una relación de casos sometidos y un plan de trabajo para hacer viable la atención de estos asuntos durante el término que le resta de su nombramiento.
C. El plan de trabajo puede incluir una petición de re-levo de sala por un máximo de treinta (30) días laborables.

Regla 26. Sumisión de mociones de reconsideración o de determinación de hechos adicionales al Juez o ala Jueza

Cuando se presente una moción de reconsideración de una sentencia, orden o resolución, o un mandato, sentencia u orden del Tribunal de Circuito de Apelaciones o del Tribunal Supremo que afecte una sentencia, orden o resolu-ción del foro de instancia, o una Moción de Determinación de Hechos Adicionales, el Secretario o la Secretaria deberá dar cuenta de ellas al juez o a la jueza que la hubiese dic-tado, que hubiese sustituido a quien la dictó o, en su de-fecto, al Juez Administrador o a la Jueza Administradora, a más tardar dentro de dos (2) días laborables contados a partir de su presentación.

Regla 27. Sistema de ponderación de casos

A. La Oficina de Administración de los Tribunales im-plantará un sistema de ponderación de casos que incluya el desarrollo de estándares de tiempo deseables para la con-clusión del proceso judicial. Los estándares corresponderán al tiempo razonable que deban tomar los distintos tipos de litigios, agrupados por categorías.
B. El sistema permitirá evaluar adecuadamente el desempeño de la función adjudicativa en el Tribunal de Primera Instancia, en general y en las distintas dependen-cias de éste, como también a cada juez o jueza individualmente. Esto propiciará una más adecuada distri-*918bución de la carga de trabajo judicial y será una valiosa fuente de información.

Regla 28. Transcripción de la prueba; consignación de ho-norarios e informes de los taquígrafos

A. La transcripción de la prueba o la regrabación de los procedimientos para propósitos de revisión o apelación solamente podrá ser autorizada por el Tribunal Supremo o por el Tribunal de Circuito de Apelaciones, conforme con lo dispuesto en sus respectivos Reglamentos.
B. Autorizada la transcripción, su proponente deberá solicitar al Tribunal de Primera Instancia la regrabación de los procedimientos. Presentada ante el Tribunal de Pri-mera Instancia dicha solicitud, la Secretaría del tribunal la asignará, de manera automática, a la sala del Juez Ad-ministrador o de la Jueza Administradora de la región judicial. De igual forma, la Secretaría del tribunal remitirá a dicho funcionario o dicha funcionaría cualquier solicitud de grabación, regrabación o para escuchar una grabación.
C. La orden del Juez Administrador o de la Jueza Ad-ministradora para la transcripción o regrabación de la prueba será notificada al Supervisor o a la Supervisora de la División de Secretarios y Secretarias de Servicios a Sala y al Secretario o a la Secretaria Regional. Éste o ésta, a su vez, la notificará al transcriptor o a la transcriptora corres-pondiente, dentro del término de cinco (5) días laborables a partir de la fecha de su expedición, indicándole la fecha de la vista o las vistas que se interesa transcribir o regrabar. Dentro del término de diez (10) días a partir de la fecha en que sea notificada la orden de transcripción o de regraba-ción, el transcriptor o la transcriptora presentará en la Se-cretaría del tribunal una notificación en la que hará cons-tar los derechos correspondientes, de la cual enviará copia al abogado o a la abogada de récord de la parte apelante o *919recurrente, o a la parte misma si estuviese recurriendo por derecho propio.
D. La parte apelante o recurrente consignará los dere-chos correspondientes dentro de quince (15) días de haber-los notificado. No se prorrogará el término para la consig-nación, salvo que exista causa extraordinaria que lo justifique, disponiéndose que la moción a tales efectos de-berá presentarse dentro de dichos quince (15) días y la pró-rroga a concederse no excederá de otros diez (10) días.
E. Cuando la parte apelante no esté conforme con el monto de los derechos, deberá presentar una moción fun-damentada dentro de los primeros diez (10) días. Vencido el término sin que se haya efectuado la consignación de los derechos correspondientes, el Secretario o la Secretaria, en los casos dispuestos por los Reglamentos del Tribunal de Circuito de Apelaciones y del Tribunal Supremo, deberá remitir inmediatamente los autos al foro correspondiente.
F. Cuando hubiese más de una apelación o más de un recurso de revisión en un mismo caso, según lo provisto en la Regla 54.9 de Procedimiento Civil o en la Regla 207 de Procedimiento Criminal, los derechos correspondientes se pagarán por cada parte apelante o recurrente en propor-ción a la prueba que se designe para perfeccionar su ape-lación o recurso de certiorari. La falta de consignación oportuna de dichos derechos, según lo anteriormente ex-presado, dará lugar a la aplicación de las sanciones que dispone la Regla 53.1(e) de Procedimiento Civil o la Regla 212 de Procedimiento Criminal.
G. La transcripción o regrabación de la prueba oral se limitará a los testimonios, objeciones de las partes y expre-siones del tribunal producidos durante la presentación de pruebas. Quedarán excluidos de ella los informes, los argu-mentos de las partes, las instrucciones al Jurado y las ob-jeciones a éstas, el acto de dictar sentencia y cualquier vista celebrada con posterioridad al fallo de culpabilidad, a *920menos que la parte interesada los designe y solicite, y éstos le sean autorizados por el Tribunal Supremo o el Tribunal de Circuito de Apelaciones como materia relevante al recurso.
H. En todos los casos civiles y criminales se notificará al Supervisor o a la Supervisora de la División de Secreta-rios y Secretarias de Servicios a Sala la consignación de los derechos dentro de dos (2) días laborables, y dicho funcio-nario o dicha funcionaría dará instrucciones al transcriptor o a la transcriptora para que prepare y presente la transcripción de la prueba solicitada para fines de apela-ción, según el orden de consignación de los derechos fijados por el tribunal. En aquellos casos en que se ordenase pre-parar gratuitamente la transcripción, el turno de prepara-ción y presentación se fijará tomando como base la fecha en que se hubiese dictado la orden correspondiente. No obs-tante lo antes dispuesto, el Juez Administrador o la Jueza Administradora, luego de consultar con el juez o la jueza que conoció el caso, podrá ordenar que se prepare y pre-sente la transcripción de la prueba fuera de turno cuando medien circunstancias especiales, notificando de ello al Tribunal Supremo o al Tribunal de Circuito de Apelaciones, según sea el caso.
I. La transcripción o regrabación ordenada para fines de apelación se presentará dentro de sesenta (60) días a partir de la fecha en que el Secretario o la Secretaria le notifique la consignación de los derechos o la orden del tribunal para que se prepare gratuitamente la transcrip-ción o regrabación. En caso de que el transcriptor o la transcriptora no pudiere presentar la transcripción o re-grabación de la prueba dentro de dicho término, lo justifi-cará de inmediato y por escrito al Juez Administrador o a la Jueza Administradora.
J. El Juez Administrador o la Jueza Administradora sólo podrá prorrogar el término anteriormente establecido cuando medien circunstancias extraordinarias imprevisi-*921bles, debiendo notificar al Director Administrativo o a la Directora Administrativa de los Tribunales con copia de su orden fundamentada y notificando de ello al Tribunal Supremo y al Tribunal de Circuito de Apelaciones.
K. El Juez Administrador o la Jueza Administradora tendrá autoridad para ordenar la transcripción de prueba o regrabación, con o sin el pago de arancel, para funciones administrativas y protocolarias o cuando el interés público así lo requiera.
L. El Juez Presidente o la Jueza Presidenta, con el asesoramiento del Director Administrativo o la Directora Administrativa de los Tribunales, fijará las reglas y los aranceles aplicables a las transcripciones de la prueba y a la regrabación o duplicación electrónica de la cinta que corresponda.
M. La División de Cuentas realizará un informe de consignaciones por regrabaciones y de honorarios de transcripción.

Regla 29. Listas maestras de jurados

El Director Administrativo o la Directora Administra-tiva de los Tribunales, o la persona en quien aquél o aqué-lla delegue, compilará y mantendrá al día las listas maes-tras de jurados para cada una de las regiones judiciales. En la preparación de dichas listas maestras de jurados se utilizarán cualesquiera listas oficiales del Estado Libre Asociado de Puerto Rico, sus corporaciones, instrumentali-dades y agencias que por razón de su naturaleza reflejen y contengan nombres de ciudadanas y ciudadanos' represen-tativos de todos los sectores de la comunidad.

Regla 30. Sorteo de jurados

Sin necesidad de que esté presente el panel general de jurados, el juez o la jueza de la sala criminal correspon-diente convocará la presencia de la persona acusada, de su representante legal y del Ministerio Público para efectuar
*922el sorteo de los paneles de jurados potenciales a utilizarse en el juicio. Este sorteo se llevará a cabo con una anticipa-ción mínima de dos (2) días laborables antes del comienzo de la vista. No podrán sortearse paneles de jurados para juicios cuyo comienzo esté pautado para más de cinco (5) días con posterioridad al sorteo.

Regla 31. Peticiones de secuestro

Las peticiones de secuestro del panel de jurados, salvo circunstancias excepcionales, se presentarán antes de co-menzar el desfile de la prueba. Éstas serán asignadas, de manera automática, al Salón de Sesiones del Juez Admi-nistrador o de la Jueza Administradora de la región judicial o, por delegación de éste o de ésta, a la sala del Juez Coordinador o de la Jueza Coordinadora a cargo de lo criminal, quien, basándose en las normas jurisprudenciales, emitirá una resolución y devolverá el caso al Salón de Se-siones de origen para la continuación de los procedimientos. Cuando la petición de secuestro se pre-sente durante el juicio, la misma será atendida por el juez o la jueza que presida. Al emitirse la resolución, se funda-mentarán las razones en que descansa la concesión o la negativa, así como las medidas cautelares que hay que to-mar para garantizar los derechos de la persona acusada y de El Pueblo de Puerto Rico.

Regla 32. Expedientes judiciales, minutas y registros

A. Expedientes judiciales
(1) Los expedientes judiciales son públicos. Se conser-varán bajo la custodia del Secretario o de la Secretaria y no podrán ser sacados del tribunal si no es por una orden escrita del Juez Administrador o de la Jueza Administra-dora de la región judicial. Esta orden escrita dispondrá el período concedido para la devolución del expediente a la *923Secretaría y será notificada a la Secretaria o al Secretario del tribunal.
(2) Los expedientes judiciales permanecerán en la Secretaría excepto para uso durante un incidente procesal judicial o para el uso del juez o de la jueza en su despacho o del Juez Administrador o de la Jueza Administradora de la región judicial.
(3) El Secretario o la Secretaria informará al Juez Administrador o a la Jueza Administradora de la región judicial de la retención en despacho de cualquier expe-diente por más de quince (15) días y requerirá su devolu-ción al área de Secretaría.
(4) Los jueces y las juezas mantendrán en su despa-cho copia de la autorización escrita del Juez Administrador o de la Jueza Administradora de la región judicial para sacar del tribunal expedientes para fines oficiales. En. la alternativa, podrán llevar un registro sobre este asunto.
(5) El Secretario o la Secretaria garantizará la confi-dencialidad de todo expediente o de parte de éste, cuando la ley u orden judicial así lo requiera.
(6) Esta regla aplica a toda forma de recoger lo acon-tecido en las vistas en los salones de sesiones, sea por gra-bación digital, cinta magnetofónica o videomagnetofónica, taquigrafía o estenotipia.
(7) Cuando la grabación sea tomada por un funciona-rio o una funcionaria del tribunal, éste o ésta tendrá su custodia hasta que la una al expediente judicial. Cuando la grabación haya sido tomada por una persona autorizada a ello por el tribunal, pero no fuese empleada del tribunal, ésta deberá ponerla dentro de un sobre debidamente iden-tificado, sellado y firmado por la representación legal de las partes. Salvo estipulación en contrario, la representación legal de la parte que haya solicitado la grabación será res-ponsable de presentarla en la Secretaría del tribunal el próximo día laborable.
*924B. Minutas
(1) La minuta será el registro oficial de las inciden-cias más importantes ocurridas durante las vistas judicia-les en el salón de sesiones y en cámara. Será preparada conforme con las normas que establezca el Director Admi-nistrativo o la Directora Administrativa de los Tribunales. Luego de su aprobación por el juez o la jueza, el original de la minuta se unirá al expediente judicial.
(2) La Secretaria o el Secretario de Servicios a Sala preparará la minuta en la que se hará constar la fecha, las partes y su representación legal, cuando la hubiera, el nú-mero de identificación del expediente, una breve reseña de los procedimientos habidos o asuntos atendidos en la vista, los planteamientos de las partes, las determinaciones del juez o de la jueza, una relación de las personas que testifi-caron y una relación de la prueba documental presentada con indicación de si fue admitida o no.
C. Registros
(1) Será deber ministerial del Secretario o de la Se-cretaria del tribunal mantener en forma electrónica, o manual si ésta no estuviese disponible, según lo requiere el Director Administrativo o la Directora Administrativa de los Tribunales, la información que permita conocer el es-tado procesal del caso y la localización del expediente judicial en todo momento.
(2) El Secretario o la Secretaria del tribunal manten-drá aquellos registros que requiera la ley y los que determine el Director Administrativo o la Directora Administra-tiva de los Tribunales con la aprobación del Juez Presidente o la Jueza Presidenta.
(3) El Secretario o la Secretaria mantendrá un regis-tro de la información siguiente:
(a) todos los documentos presentados para aten-ción judicial,
*925(b) todas las órdenes, los mandamientos, las reso-luciones y las sentencias dictadas por el tribunal,
(c) todos los documentos expedidos bajo la respon-sabilidad ministerial del Secretario o de la Secretaria del tribunal, incluso las sentencias dictadas en rebeldía con-forme disponen las reglas procesales, y
(d) todas las incidencias procesales del caso.
(4) El Director Administrativo o la Directora Admi-nistrativa de los Tribunales, con la aprobación del Juez Presidente o la Jueza Presidenta del Tribunal Supremo, podrá requerir el registro de toda aquella información o asunto que propenda a una eficiente administración de la justicia.
(5) Los registros que se llevan actualmente de forma manual podrán ser sustituidos por registros electrónicos conforme la tecnología lo permita.
(6) Todos los registros que se llevan actualmente, ex-cepto el Registro de Tutela e Incapacidad o aquellos que cuentan con una fecha específica para su destrucción, po-drán ser decomisados y destruidos luego de transcurridos diez (10) años de su incepción o a partir de la fecha de su último folio.

Regla 33. Reconstrucción de expedientes judiciales

A. Cuando se extravíe o destruya uno o varios docu-mentos pertenecientes a un expediente, o la totalidad del expediente mismo, el Secretario o la Secretaria deberá no-tificar al Juez Administrador o a la Jueza Administradora dentro de las veinticuatro (24) horas siguientes al mo-mento en que tuviese conocimiento de dicha pérdida. El Juez Administrador o la Jueza Administradora deberá to-mar las medidas necesarias para localizar el documento o expediente; disponiéndose que si en el transcurso de las cuarentiocho (48) horas siguientes ello no fuese posible, se *926procederá a citar a las partes para una vista a celebrarse no más tarde de veinte (20) días contados a partir de expi-radas las cuarentiocho (48) horas, con el fin de sustituir los documentos perdidos o de reconstruir todo el expediente, según fuese el caso. La vista se celebrará ante el juez o la jueza de la sala que tenga asignado el caso o, en su defecto, ante el Juez Administrador o la Jueza Administradora.
B. En caso de que el expediente extraviado o destruido fuese inactivo y se hubiese trasladado al Archivo Central de la Rama Judicial, conforme con lo dispuesto en las Re-glas para la Administración del Programa de Conservación y Disposición de Documentos de la Rama Judicial, el Director o la Directora de dicho programa hará un informe al Director Administrativo o a la Directora Administrativa de los Tribunales, quien certificará dicha pérdida. De ser ne-cesario, la sala original correspondiente deberá tomar las medidas necesarias para sustituir los documentos perdidos o reconstruir todo el expediente, según fuese el caso, si-guiendo en lo posible el anterior procedimiento y teniendo presente las disposiciones contenidas en las Reglas para la Administración de Programas de Conservación y Disposi-ción de Documentos de la Rama Judicial.
C. En tal gestión de reconstrucción del expediente ofi-cial, respecto a los escritos de las partes y a las órdenes, resoluciones y sentencias, el tribunal utilizará como guía principal todos los asientos correspondientes a la causa de que se trate, según consten de los registros que en Secre-taría se mantienen de los pleitos y procedimientos judiciales. Cuando se trate de un expediente judicial toda-vía inconcluso, por no haberse dictado sentencia, o cuando ésta no fuese final ni firme (Reglas 53 y 49.2 de Procedi-miento Civil), o cuando un tribunal de mayor jerarquía hu-biese expedido un auto de certiorari para entender en su revisión, y en tales circunstancias fuese necesaria la repro-ducción de alguna pieza de prueba o de toda la prueba *927admitida, se utilizará en cuanto a dicho expediente judicial inconcluso los registros que en Secretaría se mantienen de los pleitos y procedimientos judiciales.
D. En caso de que (1) no se pueda obtener copia de algún documento del cual conste asiento en los registros que se mantienen de los pleitos y procedimientos judicia-les, (2) no se pueda obtener copia o reproducir alguna pieza de prueba de la cual conste su admisión en alguna minuta, o (3) durante el procedimiento de reconstrucción del expe-diente se presente y avale como legítimo, en forma prepon-derante, algún documento (escrito de las partes, órdenes, resoluciones y sentencias del tribunal, o prueba admitida) que, a su vez, carezca de asiento correspondiente en los registros que se mantienen de los pleitos y procedimientos judiciales, ello se hará constar así por el juez o la jueza a cargo del procedimiento, en la resolución acreditativa del trámite.

Regla 34. Sello

A. El sello del Tribunal de Primera Instancia de Puerto Rico será igual al adoptado para el Tribunal Supremo, sustituyéndose las palabras Tribunal Supremo por Tribunal de Primera Instancia, Sección Superior o Municipal, o Subsección de Distrito, según sea el caso, y agregán-dose el nombre de la respectiva sala.
B. El Secretario o la Secretaria tendrá bajo su control el sello del tribunal, el cual estará debidamente numerado, y lo entregará al personal de la Secretaría asignado a las labores de certificación y a aquellas otras que requieran su impresión. El sello no podrá ser sacado del área de la Se-cretaría, por lo que todo documento expedido bajo el sello del tribunal deberá tramitarse a través de ésta. El Secre-tario o la Secretaria será el o la custodio del sello del tribunal.

*928
Regla 35. Informes

A. Los jueces y las juezas del Tribunal de Primera Ins-tancia rendirán a sus Jueces Administradores o Juezas Ad-ministradoras cualquier informe que les sea requerido re-lativo al desempeño de sus funciones.
B. El Secretario o la Secretaria Regional y el Alguacil o la Alguacila Regional del Tribunal de Primera Instancia rendirán mensualmente a sus Jueces Administradores o Juezas Administradoras de la región judicial correspon-dientes un informe de la labor diaria realizada durante el mes anterior en las respectivas salas de la región.

Regla 36. Residencia

A. Todo juez y toda jueza de la Sección Superior del Tribunal de Primera Instancia asignado o asignada para actuar regularmente en una Sala deberá residir en cual-quier municipio que sea parte de la región judicial a la cual se le asigne.
B. Todo juez y toda jueza de la Subsección de Distrito y de la Sección Municipal del Tribunal de Primera Instancia residirá en el municipio al cual se le asigne ejercer sus funciones regularmente.
C. Cuando a juicio del Juez Presidente o la Jueza Pre-sidenta, o del Director Administrativo o la Directora Admi-nistrativa de los Tribunales, si en éste o ésta se delegase dicha autoridad, mediasen circunstancias extraordinarias o motivo justificado, se podrá dispensar a un juez o a una jueza del requisito de residencia por el tiempo y bajo aque-llas condiciones que se consideren razonables. En la conce-sión de una dispensa se tomarán en consideración factores tales como la distancia y las facilidades de acceso por las vías públicas, siendo factor determinante que no se cause perjuicio o se menoscabe la eficiente administración de la justicia.
D. Todo juez y toda jueza del Tribunal de Primera Ins-*929tanda deberá tener fijada su residencia, según antes dis-puesto, e informará por escrito su dirección al Director Ad-ministrativo o a la Directora Administrativa de los Tribunales y al Juez Administrador o a la Jueza Adminis-tradora de la Región Judicial correspondiente dentro de un término de treinta (30) días a partir de la fecha en que entren en vigor estas Reglas. En lo sucesivo, y de ocurrir un cambio de residencia, notificará la nueva dirección a los mismos funcionarios y funcionarías antes identificados o identificadas dentro del mismo término antes dispuesto, contado a partir de la fecha dél cambio.

Regla 37. Licencias

A. Anualmente, el Director Administrativo o la Direc-tora Administrativa de los Tribunales aprobará los progra-mas de vacaciones para los jueces y las juezas de acuerdo con las necesidades del servicio y considerando los progra-mas presentados por los Jueces Administradores o las Jue-zas Administradoras de las regiones judiciales.
B. Al comienzo de cada año natural, los Jueces Admi-nistradores y las Juezas Administradoras de las distintas Salas determinarán las fechas en que los demás funciona-rios o funcionarías y empleados o empleadas de su Sala podrán disfrutar de sus vacaciones anuales dentro del transcurso del año en forma más compatible con las nece-sidades del servicio, y someterán un plan de vacaciones al Juez Administrador o a la Jueza Administradora de la re-gión judicial.
C. Todos los demás aspectos relativos a las licencias por vacaciones y por enfermedad de los jueces, las juezas y demás funcionarios o funcionarías y empleados o emplea-das del Tribunal de Primera Instancia se regirán por las Reglas de Administración del Sistema de Personal de la Rama Judicial del Estado Libre Asociado de Puerto Rico y por el Reglamento de la Administración del Sistema de Personal de la Rama Judicial del Estado Libre Asociado de *930Puerto Rico, aprobado el 30 de agosto de 1974, según enmendado.

Regla 38. Término de sesiones

A. El Tribunal de Primera Instancia celebrará sesio-nes durante todo el año de acuerdo con el calendario continuo.
B. El Juez Administrador o la Jueza Administradora de la región judicial correspondiente tomará las medidas administrativas necesarias para que jueces o juezas, fun-cionarios o funcionarías y empleados o empleadas disfru-ten de sus vacaciones regulares sin que se menoscabe el servicio judicial.

Regla 39. Funciones no judiciales de la Judicatura

El Juez Presidente o la Jueza Presidenta dispondrá las normas que regirán todos los aspectos de las funciones no judiciales señaladas por ley a los jueces y a las juezas.

Regla 40. Deber de informar de los jueces y las juezas

A. Todo juez y toda jueza del Tribunal de Primera Ins-tancia que emita un dictamen judicial que pueda tener efecto o impacto en cualquier asunto de política adminis-trativa de la Rama Judicial, deberá informar de ello, por los canales apropiados, al Juez Administrador o a la Jueza Administradora de la región judicial correspondiente.
B. El Juez Administrador o la Jueza Administradora, a su vez, deberá informar de inmediato al Director Admi-nistrativo o a la Directora Administrativa de los Tribunales.

Regla 41. Delegación

A. El Juez Presidente o la Jueza Presidenta podrá de-legar en el Director Administrativo o la Directora Adminis-trativa de los Tribunales cualesquiera de las facultades o *931deberes que, en el ejercicio de su función administrativa, le señalen estas reglas.
B. Los Jueces Administradores y las Juezas Adminis-tradoras de las regiones judiciales y de sala podrán delegar en uno o más de los jueces o de las juezas de la región o sala correspondiente, cualesquiera de sus facultades y de-beres, excepto los que por su naturaleza no sean delegables.

Regla 42. Otros asuntos

A. En lo que respecta a la designación de abogados y abogadas de oficio a personas indigentes, a los procedi-mientos para acciones disciplinarias para los jueces y las juezas, y otros asuntos no cubiertos por estas reglas, los mismos se regirán por los reglamentos o las reglas que a esos efectos haya aprobado o apruebe el Tribunal Supremo.
B. Queda reservada la facultad del Tribunal Supremo para tomar las medidas que sean necesarias para atender situaciones no previstas por estas reglas.

Regla 43. Disposiciones supletorias

A. En lo no provisto en estas reglas o en cualesquiera otras reglas y reglamentos aplicables, el Juez Presidente o la Jueza Presidenta, o por delegación de éste o ésta, el Director Administrativo o la Directora Administrativa de los Tribunales dictará las órdenes y reglas de aplicación general que sean necesarias para el mejor funcionamiento del sistema judicial. Los Jueces Administradores y las Jue-zas Administradoras de las regiones judiciales y los Jueces Administradores y las Juezas Administradoras Auxiliares harán lo propio con respecto a sus regiones y salas corres-pondientes, tomando las providencias necesarias para ase-gurar, en lo posible, el funcionamiento uniforme del sis-tema judicial, debiendo notificar de ello dentro de los diez (10) días siguientes con copia al Director Administrativo o a la Directora Administrativa de los Tribunales.
*932B. Respecto a cualquier asunto relacionado con la ad-ministración del personal del Tribunal de Primera Instan-cia, estas reglas se considerarán supletorias a las reglas y al Reglamento de Administración del Sistema de Personal de la Rama Judicial.

Regla 44. Obligatoriedad de las reglas

Estas reglas serán de carácter obligatorio para todos los componentes del Tribunal de Primera Instancia. El Juez Presidente o la Jueza Presidenta y el Director Administra-tivo o la Directora Administrativa de los Tribunales debe-rán asegurarse del fiel y cabal cumplimiento de estas, reglas.

Regla 45. Vigencia

Estas reglas comenzarán a regir el 1ro de septiembre de 1999 y, una vez en vigor, derogarán las reglas anteriores de 23 de mayo de 1975, aprobadas por el Tribunal Supremo.